          Case 1:20-cv-08402-AT Document 31 Filed 06/24/21 Page 1 of 2




June 24, 2021                                                                         David W. Bowker
                                                                                        +1 202 663 6558 (t)
By ECF and Email                                                                        +1 202 663 6363 (f)
                                                                              david.bowker@wilmerhale.com

The Honorable Analisa Torres
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007
Torres_NYSDChambers@nysd.uscourts.gov

       Re:      Altana Credit Opportunities Fund SPC et al. v. Bolivarian Republic of Venezuela,
                No. 1:20-cv-8402-AT [rel. 1:19-cv-3123-AT]
                Completion of Service of Process

Dear Judge Torres:

       On behalf of our clients—Altana Credit Opportunities Fund SPC, Altana Credit

Opportunities Fund 1 SP, and Altana Funds Ltd. Cayman (collectively, “Plaintiffs”)—I

respectfully submit this letter regarding the completion of service of process, pursuant to your

Honor’s Order of March 22, 2021 (Dkt. 27).

       Service upon Defendant Bolivarian Republic of Venezuela was completed on May 21,

2021, according to a certified copy of a diplomatic note delivered to the Embassy of Venezuela

on that date. See Ex. A (certification of diplomatic note); 28 U.S.C. § 1608(c)(1) (for diplomatic

service, “[s]ervice shall be deemed to have been made … as of the date of transmittal indicated

in the certified copy of the diplomatic note”). The Clerk of the Court also received a certificate

of mailing confirming that the service documents were delivered to the Defendant on May 21,

2021. See Dkt. 30.

       Based on the date of service, Defendant’s response to the Second Amended Complaint is

due July 20, 2021—60 days from the date that service was effected. See 28 U.S.C. § 1608(d) (“a
             Case 1:20-cv-08402-AT Document 31 Filed 06/24/21 Page 2 of 2




The Honorable Analisa Torres
June 24, 2021
Page 2


foreign state … shall serve an answer or other responsive pleading to the complaint within sixty

days after service has been made”).


Sincerely,




/s/ David W. Bowker
David W. Bowker
